 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 981 
In the House of Representatives, U. S.,

January 13, 2010
 
RESOLUTION 
Supporting continued political and economic development in Ukraine. 
 
 
Whereas in 1991, Ukraine re-established its independence, and began the process of developing democratic institutions and a market economy; 
Whereas the Ukrainian people bravely demonstrated their desire for a free, democratic, and prosperous country through nonviolent protest during the 2004 Orange Revolution; 
Whereas the United States and Ukraine have a strong relationship, as evidenced by the United States-Ukraine Charter on Strategic Partnership, signed in December 2008 by Secretary of State Condoleezza Rice with the objective of expanding cooperation on defense, trade, energy, democratic development, and cultural exchange; 
Whereas during the July 2009 visit of Vice President Biden to Kyiv, the United States and Ukraine agreed to create the Strategic Partnership Commission to help implement the Charter, which held its inaugural meeting in Washington, DC, on December 9, 2009, during the visit of the Ukrainian Foreign Minister; 
Whereas a strong, sovereign, independent, democratic, and economically prosperous Ukraine is important to the interests of the United States and to achieving peace, prosperity and stability in Europe; 
Whereas Ukraine has been a staunch partner of the United States and NATO (North Atlantic Treaty Organization) allies, as demonstrated by Ukraine’s participation in the International Security Assistance Force in Afghanistan and the NATO Training Mission in Iraq and by NATO’s declaration at the Bucharest Summit in April 2008 that Ukraine will become a member of the Alliance; 
Whereas the United States and the European Union provide assistance to help Ukraine foster peace and security, strengthen its democratic institutions, further economic growth, and counter HIV/AIDS and other deadly diseases; 
Whereas the United States, the United Kingdom, and Russia gave security assurances to Ukraine in the Budapest Memoranda of December 5, 1994, following Ukraine’s commitment to eliminate all nuclear weapons from its territory and its accession to the Treaty on Non-Proliferation of Nuclear Weapons as a non-nuclear weapons state as well as the entry into force of the START Treaty; 
Whereas the Joint Statement on the Expiration of the START Treaty issued by the United States and Russia on December 4, 2009, affirmed that the assurances recorded in the Budapest Memoranda will remain in effect after December 4, 2009; 
Whereas, as Vice President Biden stated when he was in Kyiv, the effort to reset the United States relationship with Russia “will not come at Ukraine’s expense,” and “the more substantive relationship we have with Moscow, the more we can defuse the zero-sum thinking about our relations with Russia’s neighbors.”; 
Whereas Ukraine and the Ukrainian people have suffered from the world financial crisis, and the government has sought and received assistance from international financial institutions, but still needs to overcome internal political and economic stalemates that prevent it from fulfilling its requirements and hinder its ability to achieve greater financial stability; 
Whereas Ukraine will hold a presidential election on January 17, 2010, with a possible run-off election on February 7, 2010, if needed; 
Whereas the initial 2004 presidential elections in Ukraine were marred by widespread irregularities, including fraud, intimidation, falsification of results, and media bias; and 
Whereas it is vital for Ukraine’s democratic development that the 2010 elections be free, fair, transparent, and untainted: Now, therefore, be it  
 
That the House of Representatives— 
(1)reaffirms the strong relationship between the United States and Ukraine, and encourages continued efforts to implement the provisions of the United States-Ukraine Charter on Strategic Partnership; 
(2)expresses its support for the efforts of the Ukrainian people to consolidate democratic institutions, rule of law, respect for human rights, and economic reforms; 
(3)recognizes the suffering of the Ukrainian people due to the downturn in the world economy, and supports measures by the international financial institutions to assist Ukraine; 
(4)urges all parties in Ukraine to seek resolution of disputes and to take active measures to enable necessary political and economic reforms; 
(5)urges the Government of Ukraine and all political parties to ensure that the 2010 election is conducted freely, fairly, transparently, and without manipulation; 
(6)encourages the Government of Ukraine and all political parties to welcome the participation of the Organization for Security and Cooperation in Europe (OSCE) and other international election monitors, cooperate fully with them, and provide them unimpeded access to all aspects of the election process; and 
(7)reiterates its enduring support and friendship for Ukraine and the Ukrainian people. 
 
Lorraine C. Miller,Clerk.
